935 F.2d 269
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.AMERICAN TRANSMISSIONS, INC., et al., and PentcoEnterprises, Inc., et al., Plaintiffs-Appellants,v.GENERAL MOTORS CORPORATION, et al., Defendants-Appellees.
Nos. 90-1770, 90-1797.
United States Court of Appeals, Sixth Circuit.
June 4, 1991.

Before ALAN E. NORRIS and SUHRHEINRICH, Circuit Judges, and ENGEL, Senior Circuit Judge.
PER CURIAM.


1
In this consolidated appeal,1 plaintiffs appeal the district court's orders dismissing, pursuant to Fed.R.Civ.P. 12(b)(6) and 56 their civil rights claim brought under 42 U.S.C. Sec. 1983.  The actions, removed from state court, arose from the 1986 investigation and administrative fraud proceedings brought against plaintiff transmission repair shops and their owners and shareholders by the Michigan Department of State under the Motor Vehicle Service and Repair Act, Mich.Comp.Laws Sec. 257.1301 et seq.    Plaintiffs contended that the defendants violated their civil rights under 42 U.S.C. Sec. 1983, by rigging the State's investigation (dubbed "Operation Shifty") through a misleading use of transmissions so that plaintiffs would be found guilty of consumer fraud.


2
On appeal plaintiffs argue that the district court erred in ruling that:  1) defendants concerted participation in the "Operation Shifty" investigation was protected under first amendment immunity;  (2) plaintiffs claims were barred by collateral estoppel;  and (3) the government defendants Pirochta and Curtis were entitled to qualified immunity.2   Having carefully considered the record on appeal and the briefs of the parties, we find that the district court did not err as a matter of law.


3
Because the reasons articulated by the district court in its February 9, 1990, February 13, 1990, and June 26, 1990 opinions adequately resolve the issues raised in this appeal, we affirm the judgments of the district court for the reasons set forth in those opinions.3


4
AFFIRMED.



1
 American Transmissions, Inc. v. General Motors Corp., Civ. Action No. 89-CV-72470-DT (E.D.Mich. February 9, 1990);  and Pentco Enterprises, Inc. v. General Motors Corp., Civ. Action No. 89-CV-72471-DT (E.D.Mich. February 13, 1990)


2
 The district court granted the defendants' Pirochta and Curtis's motion for summary judgment on grounds of qualified immunity on June 26, 1990.  American Transmissions, Inc. v. General Motors Corp., Civ. Action No. 89-CV-72470-DT (E.D.Mich. June 26, 1990)


3
 The Supreme Court's recent decision in City of Columbia v. Omni Outdoor Advertising, Inc., 59 U.S.L.W. 5259 (April 1, 1991), does not alter our conclusion